IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 97-50896
                           Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

SPENCER HAYWARD BLAIN, JR.,

                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
              USDC Nos. MO-97-CA-70 & MO-91-CR-79-3
                       - - - - - - - - - -

                           November 4, 1998

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Spencer Hayward Blain, Jr., federal prisoner # 17508-077,

has appealed the district court’s dismissal of his 28 U.S.C.

§ 2255 motion to vacate.

     The district court granted Blain a certificate of

appealability (COA) on his claims that his counsel was

ineffective (1) for not having objected to certain alleged trial

errors; (2) for deficient performance relative to a RICO

forfeiture; and (3) for not having presented grounds for


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-50896
                                 -2-

sentencing leniency.    Since Blain has abandoned these claims by

failing to brief them, his appeal will be dismissed as frivolous.

5TH CIR. R. 42.2; Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993).

     The district court denied relief, and denied a COA, on

Blain’s claim that his counsel was ineffective for failing to

seek dismissal of the indictment for violation of Blain’s right

to a speedy trial.   Blain may not appeal the district court’s

ruling on this claim unless this court grants his application for

a COA relative to it.    28 U.S.C. § § 2255(c).   We review Blain’s

claim for plain error because he asserts, on appeal for the first

time, that the delay of his trial resulted primarily from the

court reporter’s delay in providing the transcript of a previous

trial, which is not excludable under the Speedy Trial Act.

See United States v. McPhail, 112 F.3d 197, 199 (5th Cir. 1997);

but see United States v. Cervantes, 132 F.3d 1106, 1109 (5th Cir.

1998) (the court does not consider § 2255 issues raised for the

first time on appeal).    Because Blain has not “made a substantial

showing of the denial of a constitutional right” in regard to

this claim, as required by § 2253(c)(2), his application for a

COA is DENIED.

     COA DENIED; APPEAL DISMISSED.